CCA 20100939. On further consideration of the certified issue, 69 M.J. 499 (C.A.A.F. 2011), the briefs of the parties, and oral argument, we note that when acting on interlocutory appeals under Article 62, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 862 (2006), we may only act with respect to matters of law. United States v. Cossio, 64 M.J. 254, 256 (C.A.A.F. 2007); Article 67(c), UCMJ. To overturn a military judge’s evidentiary ruling on appeal, there must be a showing that the challenged ruling was an abuse of discretion. United States v. Taylor, 53 M.J. 195, 199 (C.A.A.F. 2000). In view of the evidence of record, the military judge did not err as a matter of law. Accordingly, the certified issue is answered in the negative and the decision of the United States Army Court of Criminal Appeals is affirmed.